Citation Nr: 0515242	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for status post C5-C6 diskectomy and fusion with 
degenerative disc disease at C4-C5, C5-C6 and C6-C7.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from January 1992 to 
January 2001.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In April 2004, the Board remanded 
this matter to the RO for additional development.  The claim 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

Status post C5-C6 diskectomy and fusion with degenerative 
disc disease at C4-C5, C5-C6 and C6-C7 does not result in 
unfavorable ankylosis, severe intervertebral disc syndrome, 
any incapacitating episodes, or any neurological 
manifestations.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for status post C5-C6 diskectomy and fusion with 
degenerative disc disease at C4-C5, C5-C6 and C6-C7, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5243, 5287, 5293 (2001, 2002 
and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2001, the veteran filed a claim for entitlement to 
service connection for his cervical spine disability.  By 
means of a May 2001 letter, the RO complied with the duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA), which is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002).  In January 2002, the RO 
awarded service connection for the cervical spine disability, 
and the claimant has appealed the assigned rating.  

In May 2004, the RO sent a subsequent letter to the veteran, 
advising him of the evidence needed to substantiate his 
claim, the evidence VA will obtain, and his responsibilities 
with regard to obtaining evidence.  He was also notified that 
VA would help him obtain any pertinent evidence he 
identified.  The Board finds that the above-mentioned 
letters, along with the April 2003 statement of the case, as 
well as the August 2004 supplemental statement of the case, 
have satisfied the requirements of the VCAA and that the 
Board may proceed with determining the merits of this claim.  

The veteran contends that his cervical spine disorder is more 
severely disabling than contemplated by a 30 percent rating.  
The medical evidence of record indicates that he was examined 
in September 2001.  Report of the examination notes that in 
October 1999, he underwent an anterior fusion of C5-6 with a 
bone plug placed.  Thereafter, he experienced decreased range 
of motion.  He had some pain all day, every day.  The level 
of pain fluctuated.  He occasionally made sudden moves and 
exacerbated his neck, which caused stiffness and severe pain 
and limitation of motion.  This happened approximately every 
two months and lasted three or four days.  He had some 
triceps weakness.  His neck was stiff in the mornings.  He 
still participated in sports and exercised, albeit, less than 
he used to.  Otherwise, he had no specific activity 
limitations with the exception of when he had one of his 
exacerbations.  

Examination of the neck revealed a 3.5 cm left anterior 
horizontal surgical scar, which was well healed.  The 
cervical spine otherwise had normal curvature and was 
nontender.  The veteran's range of motion was as follows:  
left lateral bending was to 35 degrees; right lateral bending 
was to 40 degrees; extension was to 55 degrees; flexion was 
to 25 degrees; left rotation was to 45 degrees; and right 
rotation was to 55 degrees.  He had normal sensation 
throughout his upper extremities.  X-rays showed anterior 
fusion of C5-6 without radiographic evidence of instability.  
The impression was status-post fusion at C5-6.  Overall, he 
was doing well, but he still had significant discomfort and 
periodic flares where he had significant impairment.    
The report of a June 2004 VA examination indicates that the 
veteran had no limitations on his physical abilities in terms 
of lifting or other strenuous physical activities.  He had a 
job which required significant amounts of lifting of heavy 
objects, which he accomplished without impairment.  His 
activities of daily living were not impaired.  He experienced 
constant mild soreness in the neck with flare-ups resulting 
from sudden twists of the neck.  This occurred no more than 
about once every month, resulting in pain anywhere from a few 
hours to as long as two days, improved by the use of 
Ibuprofen during the day and Flexeril at night.  During these 
episodes, he experienced a reduction in his lateral bending 
and rotation of the neck by approximately 50 percent.  At the 
time of the examination, his range of motion was as follows:  
45 degrees of flexion; 45 degrees of extension; 30 degrees of 
left lateral flexion; 30 degrees of right lateral flexion; 
and 70 degrees of rotation in each direction.  He reported 
pain in the extremes of lateral movement as well as 
rotational movement on both sides.  There was no muscle spasm 
or nuchal rigidity.  There was no tenderness in the spine or 
its musculature.  X-rays showed status-post C5-6 anterior 
fusion with no evidence of significant spondylosis or neural 
foraminal narrowing within the cervical spine.  The diagnosis 
was status-post fusion at C5-6 without any indication of 
instability, minimal range of motion impairment, and 
otherwise no physical disabilities.  In an addendum section, 
the examiner indicated that the joints had no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.    

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.     

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as is the situation in the case at hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App.119, 126 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The rating criteria for evaluation of musculoskeletal 
disorders of the spine were changed during the pendency of 
this appeal.  The criteria changed effective in September 
2002, and again effective in September 2003.  The Board will 
address the criteria in effect as of the date of the initial 
award of service connection (March 2001), as well as those 
which became effective in 2002 and in 2003.  

5287
Spine, ankylosis of, cervical:

Unfavorabl
e
40

Favorable
30

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(Prior to September 23, 2002)
Effective September 23, 2002, Section 4.71a, Diagnostic Code 
5293 is amended by revising diagnostic code 5293 and adding 
an authority citation at the end of the section to read as 
follows:

Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 
months..................
60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 
months.................................................
....
40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 
months.................................................
....
20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 
months.................................................
....
10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002)

For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 
(38 C.F.R. § 4.41a, Diagnostic Code 5243 (2004))
The RO initially rated the veteran's disability under 
Diagnostic Code (DC) 5287.  Under the criteria in effect 
prior to September 23, 2002, DC 5287 provided for a 30 
percent rating for favorable ankylosis of the cervical spine, 
and a 40 percent rating for unfavorable ankylosis.  Under DC 
5293, a 40 percent rating was awarded for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  A 60 percent rating was awarded for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Under the criteria which became effective in 2002, the rating 
requirements under DC 5287 remained the same.  DC 5293, which 
addressed intervertebral disc syndrome changed.  DC 5293 
provided that intervertebral disc syndrome was to be 
evaluated based on either the total duration of 
incapacitating episodes during the past 12 months or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In this case, the medical 
evidence does not indicate that there were any medically 
prescribed periods of bed rest.  In addition, the medical 
evidence of record does not indicate that the veteran has 
neurological manifestations.  Therefore, further evaluation 
under DC 5293 is not warranted.  

In order to receive a higher rating under the criteria which 
became effective in 2003, there would have to be unfavorable 
ankylosis of the entire cervical spine, in which case a 40 
percent rating is awarded.  The designation for Diagnostic 
Code 5293 was changed to Diagnostic Code 5243, with the 
changes as noted above.

Having reviewed the evidence and the applicable law and 
regulations, the Board finds an increased rating is not 
warranted under any of the applicable rating criteria.  The 
record does not indicate any evidence of ankylosis.  As 
mentioned above, the medical examination reports show that 
the veteran had range of motion in the cervical spine.  Thus, 
a rating based on unfavorable ankylosis is not warranted.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence). 

In addition, evaluation under the old rating criteria for 
evaluating intervetebral disc syndrome indicates that a 
higher rating is not warranted.  The record does not indicate 
evidence of recurring attacks of symptoms associated with 
intervertebral disc syndrome.  Further, the veteran's 
symptomatology does not indicate that any functional 
impairment results in symptoms consistent with the next 
higher rating under any of the applicable diagnostic codes.  
The veteran stated, in his most recent examination, that his 
activities of daily living were not impaired.  Thus, a rating 
higher than 30 percent under the applicable schedular 
criteria, to include under the DeLuca principles, is not 
warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 30 percent for 
status post C5-C6 diskectomy and fusion with degenerative 
disc disease at C4-C5, C5-C6 and C6-C7 is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


